J-A19026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ELIJAH MALIK HALL DAY                      :
                                               :
                       Appellant               :      No. 1380 MDA 2021

      Appeal from the Judgment of Sentence Entered September 28, 2021
             In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-CR-0002515-2020


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                        FILED: OCTOBER 20, 2022

        Appellant, Elijah Malik Hall Day, appeals from the judgment of sentence

entered in the Cumberland County Court of Common Pleas, following his bench

trial convictions for multiple counts of driving under the influence of a

controlled substance (“DUI”) and one count each of disorderly conduct and

windshield obstructions.1 We affirm.

        The trial court opinion set forth the relevant facts and procedural history

of this appeal as follows:

           On May 15, 2020, Appellant was the driver and sole
           occupant of a 2002 Cadillac Deville within the borough of
           Mount Holly Springs, Cumberland County, when his vehicle
           was observed by Pennsylvania State Police Troopers David
____________________________________________


*   Former Justice specially assigned to the Superior Court.

175 Pa.C.S.A. § 3802(d)(1), (2), 18 Pa.C.S.A. § 5503(a)(2), and 75 Pa.C.S.A.
§ 4524(e)(1), respectively.
J-A19026-22


          Highhouse and Christine Fow to have window tint which
          potentially exceeded the level permitted by law.            The
          troopers initiated a traffic stop of Appellant, who pulled over
          into the parking lot of a nearby Sheetz gas station, in order
          to further investigate the window tint. The interaction
          between Appellant and the troopers quickly became
          adversarial, with Appellant repeatedly rolling his window
          back up while Trooper Highhouse attempted to speak with
          him, Appellant refusing to follow instructions to shut off his
          vehicle and exit it, and a shouting match quickly developing
          between Appellant and Trooper Highhouse. During that
          time, Trooper Highhouse detected an aroma of marijuana
          emanating from Appellant’s vehicle, observed that Appellant
          had red and watery eyes, and Appellant conceded that he
          had marijuana inside his vehicle.

          After Appellant was removed from his vehicle, a protective
          search of his person was performed by Trooper Highhouse.
          The search led to another outburst from Appellant, which
          resulted in his being placed in the back of the troopers’
          vehicle so that he could cool down before the continuation
          of the on-scene investigation. While Appellant was in the
          rear of the troopers’ vehicle, a warrantless search of the
          vehicle was performed7 and the vehicle’s window tint was
          measured, with the window tint level being in excess of the
          amount permitted by law.

              7  Prior to the suppression hearing, the Supreme
              Court’s decision in Commonwealth v. Alexander,
              243 A.3d 177 (Pa. 2020) was announced, establishing
              that a warrantless vehicle search required both
              probable cause and exigent circumstances to be
              constitutionally valid. Due to the lack of exigent
              circumstances in this case, the Commonwealth
              withdrew the charge relating to the evidence resulting
              from the search of the vehicle.

          After the search was conducted, Appellant was asked to
          perform standard field sobriety tests (“SFST”). Prior to the
          start of those tests, Appellant was read the Miranda[2]
          warnings; the results of the SFSTs suggested that Appellant
____________________________________________


2   Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                           -2-
J-A19026-22


          was impaired while driving. … As a result, Appellant was
          placed under arrest on suspicion of driving under the
          influence, read the DL-26B form, and consented to a blood
          draw. As stipulated by counsel prior to the non-jury trial,
          the results of the blood draw were that Appellant had THC
          and its metabolites in his bloodstream.

          Based on the stipulations, [the trial c]ourt found Appellant
          guilty of the above-listed charges, and on September 28,
          2021, sentenced him to not less than 72 hours to not more
          than 6 months of incarceration. At the request of counsel,
          Appellant was permitted to remain on bail pending appeal,
          and Appellant’s notice of appeal was filed on October 28,
          2021. On that same date, Appellant was ordered to file his
          concise statement of matters complained of on appeal,
          which he timely did on November 16, 2021.

(Trial Court Opinion, filed 12/2/21, at 2-4) (some footnotes omitted).

       Appellant now raises two issues on appeal:

          Whether [Appellant] was subjected to a custodial detention
          without probable cause when he was forcibly removed from
          the vehicle and physically detained in handcuffs?

          Whether [Appellant] was subjected to a custodial detention
          without probable cause when he was read his Miranda
          rights while handcuffed in the back of the police cruiser?

(Appellant’s Brief at 6).

       Appellant’s issues are related, and we address them together.3

Appellant contends that an arrest must “be supported by probable cause and

not merely reasonable suspicion or an educated hunch.”           (Id. at 13).

Appellant posits that there were two occasions when he was effectively under


____________________________________________


3 Appellant also acknowledges that his issues are “interrelated,” and he
addresses the issues together in the argument section of his brief. (See
Appellant’s Brief at 13).

                                           -3-
J-A19026-22


arrest in this case: 1) when the trooper ordered him out of his vehicle and

placed him in handcuffs; and 2) when the trooper placed him in the back of

the cruiser and provided Miranda warnings.         At either of these points,

Appellant insists that the trooper did not have probable cause to support an

arrest for DUI. Appellant admits that “the initial stop in this case may have

been only an investigative detention,” but he argues that once he “was forced

to exit his vehicle, handcuffed, placed in the back of the police car, and read

his Miranda rights, there was an arrest and probable cause was required.”

(Id. at 19).   Moreover, regarding the trooper’s observation of the odor of

marijuana emanating from the vehicle, Appellant complains that “the odor

alone is insufficient [to establish] probable cause.” (Id. at 20). Based upon

the foregoing, Appellant concludes that this Court must reverse the order

denying his suppression motion. We disagree.

      The following principles govern our review of an order denying a motion

to suppress:

         An appellate court’s standard of review in addressing a
         challenge to the denial of a suppression motion is limited to
         determining whether the suppression court’s factual
         findings are supported by the record and whether the legal
         conclusions drawn from those facts are correct. Because
         the Commonwealth prevailed before the suppression court,
         we may consider only the evidence of the Commonwealth
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the suppression court’s factual findings are
         supported by the record, the appellate court is bound by
         [those] findings and may reverse only if the court’s legal
         conclusions are erroneous.      Where the appeal of the
         determination of the suppression court turns on allegations

                                     -4-
J-A19026-22


         of legal error, the suppression court’s legal conclusions are
         not binding on an appellate court, whose duty it is to
         determine if the suppression court properly applied the law
         to the facts. Thus, the conclusions of law of the courts below
         are subject to plenary review.

Commonwealth v. Ford, 175 A.3d 985, 989 (Pa.Super. 2017), appeal

denied, 647 Pa. 522, 190 A.3d 580 (2018).

      Contacts between the police and citizenry fall within three general

classifications:

         The first [level of interaction] is a “mere encounter” (or
         request for information) which need not be supported by
         any level of suspicion, but carries no official compulsion to
         stop or to respond. The second, an “investigative detention”
         must be supported by a reasonable suspicion; it subjects a
         suspect to a stop and a period of detention, but does not
         involve such coercive conditions as to constitute the
         functional equivalent of an arrest. Finally, an arrest or
         “custodial detention” must be supported by probable cause.

Commonwealth v. Bryant, 866 A.2d 1143, 1146 (Pa.Super. 2005), appeal

denied, 583 Pa. 668, 876 A.2d 392 (2005) (quoting Commonwealth v.

Phinn, 761 A.2d 176, 181 (Pa.Super. 2000)).

      An “investigative detention” is interchangeably labeled as a “stop and

frisk” or a “Terry stop.”     Commonwealth v. Brame, 239 A.3d 1119

(Pa.Super. 2020), appeal denied, ___ Pa. ___, 251 A.3d 771 (2021).

         An investigative detention, unlike a mere encounter,
         constitutes a seizure of a person and thus activates the
         protections of Article 1, Section 8 of the Pennsylvania
         Constitution. To institute an investigative detention, an
         officer must have at least a reasonable suspicion that
         criminal activity is afoot. Reasonable suspicion requires a
         finding that based on the available facts, a person of
         reasonable caution would believe the intrusion was

                                     -5-
J-A19026-22


          appropriate.

                                       *     *     *

          Reasonable suspicion exists only where the officer is able to
          articulate specific observations which, in conjunction with
          reasonable inferences derived from those observations, led
          him reasonably to conclude, in light of his experience, that
          criminal activity was afoot and that the person he stopped
          was involved in that activity.

Commonwealth v. Jones, 874 A.2d 108, 116 (Pa.Super. 2005) (internal

citations omitted).

      “[W]hen an officer detains a vehicle for violation of a traffic law, it is

inherently reasonable that he or she be concerned with safety and, as a result,

may   order   the     occupants   of       the   vehicle   to   alight   from   the   car.”

Commonwealth v. Brown, 654 A.2d 1096, 1102 (Pa.Super. 1995), appeal

denied, 544 Pa. 642, 664 A.2d 972 (1995). During a traffic stop, the officer

“may ask the detainee a moderate number of questions to determine his

identity and to try to obtain information confirming or dispelling the officer’s

suspicions.” Commonwealth v. Wright, 224 A.3d 1104, 1109 (Pa.Super.

2019), appeal denied, ___ Pa. ___, 237 A.3d 393 (2020). “[F]or their safety,

police officers may handcuff individuals during an investigative detention.”

Id. (quoting Commonwealth v. Harris, 176 A.3d 1009, 1021 (Pa.Super.

2017)).

      “The key difference between an investigative and a custodial detention

is that the latter ‘involves such coercive conditions as to constitute the

functional equivalent of an arrest.’” Commonwealth v. Gonzalez, 979 A.2d

                                            -6-
J-A19026-22


879, 887 (Pa.Super. 2009) (quoting Commonwealth v. Pakacki, 587 Pa.

511, 519, 901 A.2d 983, 987 (2006)).

         The court considers the totality of the circumstances to
         determine if an encounter is investigatory or custodial, but
         the following factors are specifically considered: the basis
         for the detention; the duration; the location; whether the
         suspect was transported against his will, how far, and why;
         whether restraints were used; the show, threat or use of
         force; and the methods of investigation used to confirm or
         dispel suspicions.

         An arrest or “custodial detention” must be supported by
         probable cause:

         Probable cause is made out when the facts and
         circumstances which are within the knowledge of the officer
         at the time of the arrest, and of which he has reasonably
         trustworthy information, are sufficient to warrant a [person]
         of reasonable caution in the belief that the suspect has
         committed or is committing a crime. The question we ask
         is not whether the officer’s belief was correct or more likely
         true than false. Rather, we require only a probability, and
         not a prima facie showing, of criminal activity.            In
         determining whether probable cause exists, we apply a
         totality of the circumstances test.

Commonwealth v. Goldsborough, 31 A.3d 299, 306 (Pa.Super. 2011),

appeal denied, 616 Pa. 651, 49 A.3d 442 (2012) (internal citations omitted).

      Instantly, Appellant does not dispute the propriety of the initial traffic

stop. See 75 Pa.C.S.A. § 4524(e)(1) (stating vehicle cannot have window tint

that obstructs view into vehicle through windshield, side wing or side window).

Regarding Appellant’s subsequent interaction with law enforcement, Trooper

Highhouse provided ample testimony about what occurred during the traffic

stop. Specifically, the trooper testified that Appellant “pulled into a parking


                                     -7-
J-A19026-22


stall,” and the trooper “approached the driver’s side of the vehicle.” (N.T.

Suppression Hearing, 2/17/21, at 9). As he approached, Trooper Highhouse

noticed the odor of marijuana by the time he reached “the rear quarter panel

of the vehicle[.]” (Id. at 12).

        The trooper reached the driver’s side window, which was up, and the

trooper could not see into the vehicle. (See id. at 10). Trooper Highhouse

requested that Appellant roll down the window, and Appellant complied. (Id.)

Trooper Highhouse informed Appellant that he had stopped the vehicle due to

its window tint. (Id.) Appellant then rolled the window back up. (Id. at 11).

Trooper Highhouse requested that Appellant lower the window again and

provide his driver’s license, registration, and proof of insurance. (Id.) When

Appellant lowered the window, Trooper Highhouse observed that “his eyes

were watery” and red. (Id. at 13).

        Significantly, Appellant was uncooperative throughout the interaction

with the trooper:

          Upon initial contact, [Appellant] was argumentative. He
          wanted to argue the reason for the stop and as we
          progressed through the stop, he became more and more
          agitated. When I advised him of the odor of marijuana that
          I smelled inside the vehicle and the actions I was going to
          take, he became more agitated.

(Id. at 12-13).

        Based upon the foregoing, Trooper Highhouse ordered Appellant to step

out of the vehicle. (Id. at 15). Trooper Highhouse described what happened

next:

                                     -8-
J-A19026-22


           Initially, he did not comply. I advised him several times to
           step—turn off the vehicle. He failed to comply with that. I
           then manually opened the door myself so that he and I—
           that I could see inside of the vehicle for my safety and I
           advised him to step out of the vehicle several times. I also
           advised him to unbuckle his seat belt several times, and it
           wasn’t until I began reaching in the vehicle myself to extract
           him that he began to comply.

(Id. at 16).

      Trooper Highhouse frisked Appellant for weapons, handcuffed Appellant,

and placed him in the back of the patrol car.          (Id. at 16-17).      Trooper

Highhouse explained his decision to place Appellant in the patrol car as

follows:

           I was going to proceed by first searching the vehicle based
           on the probable cause search. Also giving—obviously my
           presence was agitating [Appellant], and I was trying to
           create a distance between myself and him to allow him to
           calm down, to allow his emotions to calm down, and
           ultimately give him—give him a chance to reevaluate the
           situation.

(Id. at 19-20).      After searching Appellant’s vehicle, Trooper Highhouse

returned to Appellant in the patrol car.      At that time, the trooper advised

Appellant of his Miranda rights and “attempted to explain to him the reason,

the actions I took and why I took them.” (Id. at 22).

      Regarding Appellant’s argument that he was subjected to a custodial

detention at this point, the suppression court considered the trooper’s

testimony and concluded that the investigative detention had not yet ended:

           Here, Appellant was pulled over because the troopers
           observed that his vehicle’s window tint possibly exceeded
           the amount permitted by law, and they decided to

                                       -9-
J-A19026-22


           investigate the tint level by way of a traffic stop. After
           initiating the traffic stop, the odor of marijuana was readily
           apparent to the troopers. Appellant, who was uncooperative
           and at times defiant toward the troopers during their
           interaction, was properly removed from his vehicle and
           placed in the back seat of the troopers’ vehicle, for a brief
           period of time, in order to both protect officer safety and
           allow Appellant to calm down before the troopers continued
           their investigation and asked him to perform standard field
           sobriety tests. Further, Appellant was read the Miranda
           warnings out of an abundance of caution prior to Appellant
           beginning the standard field sobriety tests, rather than
           because he was under arrest at that time.

(Trial Court Opinion at 6-7). Thus, the court concluded that the interaction

did not rise to the level of a custodial detention prior to the performance of

the field sobriety tests. (See id. at 9).

      Here, the suppression court’s factual findings are supported by the

record, and its legal conclusions drawn from those facts are correct.        See

Ford, supra. We emphasize that Trooper Highhouse’s testimony revealed a

tense interaction between a citizen and law enforcement.             Under such

circumstances, the relevant case law recognizes an officer’s safety concerns.

See Wright, supra; Brown, supra.                Consequently, Trooper Highhouse

legally ordered Appellant to step out of the vehicle.       See Brown, supra.

Likewise, the trooper was authorized to handcuff Appellant while the

investigative detention continued.       See Wright, supra.        To the extent

Appellant also complains that the Miranda warnings elevated the interaction

to the level of a custodial detention, this was just one factor under the totality

of   the    circumstances.      See    Goldsborough,      supra.      See    also


                                       - 10 -
J-A19026-22


Commonwealth v. Douglass, 539 A.2d 412, 423 n.9 (Pa.Super. 1988)

(stating recitation of Miranda warnings, by itself, does not render

investigative detention custodial).   Accordingly, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2022




                                      - 11 -